Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 1 of 57 Page ID #:26




                      EXHIBIT A
                                                                  Ex. A, pg. 1
               Case 2:19-cv-08094-GW-E Document19STCV27570
                                                 1-1 Filed 09/18/19 Page 2 of 57 Page ID #:27
Electronically FILED by Superior Court of California, County of Los Angeles on 08/06/2019 04:43 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk

                                                                                                                                                                  SUM-100
                                                    SUMMONS                                                                            FOR COURT USE ONLY
                                                                                                                                   lsoLC PARA Uso oa LA coRTsl
                                            (CITACION SVDICIAL)
         NOTICE TO DEFENDANT:
         (AI/ISO AL DEMANDADO)i
         FLOWERS FOODS, INC., FLOWERS BAKING CO. OF MODESTO
         LLC, and FLOWERS BAKING CO. OF HENDERSON LLC.
        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTA DEMANDANDO EL DEMANDAAITE):
         RAUL JAMES BARBOZA, MANUEL MARQUEZ, FRANCIS REAPORT,
         MATTHEW BLEHM, LARRY
                         LAIULY LUNDVALL, EDWARD SMITH, GARY
                                                        GAILY HAYES,
                                                              HAYES
         MICHAEL MARTINSON, and GABRIEL FIERRO
          NOTICEI You have been sued The court may decide agatnst you without your being heard unless you respond within 30 days. Read the information
         below.
            You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
         served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
         case There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
         Online Self-Help Center (wnnv courtinfo ca.gav/selfhelp), your county law library, or Ihe counhouse nearest you. If you cannot pay the filing fee, ask
         the court clerk for a fee waiver form. if you do not file your response on time, you may lose the case by default, and your wages, money, and properly
         may be Iaken without further warnmg from the caurt.
             There are other legal requirements You may want to call an attorney nght away. If you do not know an attorney, you may want to call an attorney
         referral service. if you cannot afford an attorney, yau may be eligible for free legal services from a nonprofit legal services program. You can locate
         these nonprofit graups at the california Legal services vveb site twww lawhelpcslifomia.org), the california courts online self-Help center
         (www courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
         costs on any settlement or arbitration award af $ 10,000 or mare in a civil case. The court's lien must be paid before the court wilt dismiss the case.
         IA I/IS Dl Lo han demandado. Si na respande dentro de 30 dfas, la corte puede deci dir an su contra sin escuchar su versi6n. Lea la informaci 6n a
         continuacian.
            Tiene 30 DIAS DE CALENDARlo despues de que le enlreguen cata citacidn y papeles legsles para presenter una respuesta por escriio en asia
         carte y hacer que se entregue una capia al demandante. Una carta 0 una liamada teletanica no lo protegen. Su respuesia par escrito tiene que estar
         en formato legal conecto si desea que procesen su casa an la corte. Es posible que hays un farmulario que usted pueda usar para su respuesta.
         Puede encontrar estos formuiarios de ls corfe y mas informacian en el Cenlro de Ayuda de las Cortes de California (www sucorte ca gov), en la
         biblialeca de leyes de su condado o en la carte que le quede mas ceres. Si no puede pager (a cuota de presentacidn, pida al secretario de la cart
         que le ds un formulario de exenci6n de pago de cuatas. Si na presenla su respuesfa a liempo, puede pe/der ei caso porincumpliiniento y la cart le
         podm qui far su sueldo, dinero y bienes sin mas advertencia.
           Hay atros requisi tos legales. Es recomendable que llama a un abogado inmedialam ante. Si no canoce a un abogado, puede llsmsr a un servicio de
         remisian a abogados. Si na puede pager a un abogado, es posible que cumpla con los raquisitos para oblener servicios legales gratuitas de un
         programs de servicios legales sin lines de lucro Pueds errcanlrar estos grupos sin fines de lucro en el silio web de Ca/ifornia Legal Services,
         (www.lawhelpcalifornia org), en el Centro de Ayuda de las Cortes de Califamia, (www.sucorte.ca.gov) o poniendose en canlacto can la corte o el
         colegia de abogados locales A UISOJ Por ley, la corte tiene derecho a reclamar las cuotes y los caslos exenlos por imponer un gravamen sabre
         cualquier recuperaci6n de $ 1 0000 6 mas de valor recibida medianle un acuerdo o una concesian de arbilrale en un caso de derecho ci vi l. Ti ene que
         pager el gravamen de la corte anise de que la corte pueda desechar el caso.
        The name and address of the court is:
        (El nombre y direcctdn da la carte es):          Los Angeles Superior Court
         111 North Hill Street
         Los Angeles, CA 90012
        The name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
        (El nambre, la direccion y el numero de tefdfono dal abogada del demandanta, a del demandante que no tiene abagado, es):



        DATE'lerk,
         Valerie Brender, Rukin Hyland & Riggin LLP; 1939 Harrison St., I)290, Oakland, CA 94612; 415-421-1800

        (Fecha)                                                              (Secretaria)
        (For proof of service of this summons, use Proof of Service of Summons (form PCS-010).)
                                                                                                  by                                                              ,    Deputy
                                                                                                                                                                      (Adjunta)

        (Para pruaba de entrega de esta citati6n use el farmularia Proof of Service of Summons, (PCS-010))

                                          1.
                                          2.
                                                    ~
                                          NOTICE TO THE PERSON SERVED: You are served

                                                    ~
                                                  as an individual defendant.
                                                  as the person sued under the fictitious name of (specify):

                                                    ~      on behalf of (specify):
                                               3,

                                                    under:   ~       CCP 416.10 (corporation)
                                                                                                                       ~        CCP 416.60 (minor)
                                                                     CCP 416.20 (defunct corporation)
                                                                     CCP 416.40 (association or partnership)           ~        CCP 416.70 (conservatee)
                                                                                                                                CCP 416.90 (authanzed person)

                                               4.   ~              other (specify):
                                                           by personal delivery on (date):
                                                                                                                                                                       Patte   1   of   1

         Form Adopted for Mandafotv Uae
           JuCtuat Councli of Catnofnia
                                                                                  SUMMONS                                                   Cade af Ciwi Procedure!IS 412 20, 455
                                                                                                                                                             wmv coumn/o ce gov
          SUM-100 [Rev Juty 1, 20051
                                                                                                                                                 Ex. A, pg. 2
               Case 2:19-cv-08094-GW-E Document19STCV27570
                                                 1-1 Filed 09/18/19 Page 3 of 57 Page ID #:28
                                   Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: John Doyle

Electronically FILED by Superior Court of California, County of Los Angeles on 08/06/2019 04:43 PM Sherri R. Carter, Executive Officer/Clerk of Court, by M. Barel,Deputy Clerk


              1         Peter Rukin, SBN 178336
                        prukin@rukinhyland.com
              2         Valerie Brender, SBN 298224
                        vbrender@rukinhyland.com
              3
                        RUKIN HYLAND & RIGGIN LLP
              4         1939 Harrison Street, Ste. 290
                        Oakland, CA 94612
              5         Telephone: (415) 421-1800
                        Facsimile: (415) 421-1700
              6
                        (Additional Counsel on Following Page)
              7

              8                                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
              9                                                            COUNTY OF LOS ANGELES
            10
                        RAUL JAMES BARBOZA, MANUEL                                                   CASE NO.
            11          MARQUEZ, FRANCIS REAPORT,
                        MATTHEW BLEHM, LARRY                                                         COMPLAINT FOR DAMAGES
            12
                        LUNDVALL, EDWARD SMITH, GARY
            13          HAYES, MICHAEL MARTINSON and                                                 (1) REIMBURSEMENT OF BUSINESS
                        GABRIEL FIERRO,                                                                   EXPENSES (Labor Code §2802);
            14                                                                                       (2) UNLAWFUL DEDUCTIONS FROM
                                                Plaintiffs,                                               WAGES (Labor Code §§221, 223, 400-
            15                                                                                            410);
                                    v.                                                               (3) FAILURE TO PROVIDE OFF-DUTY
            16                                                                                            MEAL PERIODS (Labor Code §§226.7,
                                                                                                          512);
            17          FLOWERS FOODS, INC., FLOWERS
                        BAKING CO. OF MODESTO LLC, and                                               (4) FAILURE TO AUTHORIZE AND
            18                                                                                            PERMIT PAID REST PERIODS (Labor
                        FLOWERS BAKING CO. OF                                                             Code §§226.7, 1194);
                        HENDERSON LLC.,
            19                                                                                       (5) FAILURE TO FURNISH ACCURATE
                                                                                                          WAGE STATEMENTS (Labor Code
            20                                  Defendants.                                               §§226, 226.3);
                                                                                                     (6) CALIFORNIA UNPAID OVERTIME
            21                                                                                            COMPENSATION (Labor Code §§ 410,
                                                                                                          1194, et seq., IWC Wage Order No. 1);
            22
                                                                                                      (7) VIOLATIONS OF UCL
            23                                                                                           (Bus. & Prof. Code §17200 et seq.)

            24                                                                                            DEMAND FOR JURY TRIAL
            25

            26
            27

            28


                                                                                COMPLAINT FOR DAMAGES                                             Ex. A, pg. 3
 Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 4 of 57 Page ID #:29



 1   Aaron Kaufmann, SBN 148580
     akaufmann@leonardcarder.com
 2   Elizabeth Gropman, SBN 294156
     egropman@leonardcarder.com
 3
     LEONARD CARDER, LLP
 4   1330 Broadway, Suite 1450
     Oakland, CA 94612
 5   Telephone: (510) 272-0169
     Facsimile: (510) 272-0174
 6
     Attorneys for Plaintiffs
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                               -1-
                                     COMPLAINT FOR DAMAGES         Ex. A, pg. 4
 Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 5 of 57 Page ID #:30



 1                  1.      Plaintiffs Raul James (“Jimmy”) Barboza, Manuel Marquez, Francis Reaport,

 2   Matthew Blehm, Larry Lundvall, Edward Smith, Gary Hayes, Michael Martinson, and Gabriel

 3   Fierro (referred to collectively as “Plaintiffs”) allege the following for their complaint.

 4                                   I.      JURISDICTION AND VENUE

 5                  2.      This Court has jurisdiction over all causes of action asserted herein pursuant to

 6   the California Constitution, Article VI, Section 10, which grants the Superior Court original

 7   jurisdiction in all cases except those given to other trial courts.

 8                  3.      Plaintiffs seek damages in this case in an amount exceeding the jurisdictional

 9   minimum of this Court.
10                  4.      Venue in Los Angeles County is proper under California Code of Civil

11   Procedure section 395.5 because the unlawful conduct at issue in this case occurred in Los Angeles

12   County. In addition, Defendants conducted and continue to conduct substantial business in this

13   County and their liability arose, in part, in this County.

14                                          II.     INTRODUCTION

15                  5.      This is an action for relief from Defendants’ misclassification of their

16   California bakery distributor drivers (“Delivery Drivers”) as “independent contractors.” Defendants

17   Flowers Foods, Inc. (“Flowers Foods”), Flowers Baking Co. of Modesto (“Flowers-Modesto),

18   Flowers Baking Co. of Henderson (“Flowers-Henderson”) (“Flowers Bakeries”), and their affiliates

19   (collectively “Defendants” or “Flowers”) are in the wholesale bakery business, relying on drivers
20   such as Plaintiffs to deliver to and stock baked goods at retail grocery store outlets, restaurants, and

21   other retail store outlets. Plaintiffs are not free from Defendants’ control and direction, either under

22   their contract or in fact; plaintiffs perform work that is within Defendants’ usual course of business;

23   and Plaintiffs are not engaged in an independently established trade, occupation, or business. As a

24   result, Plaintiffs are Defendants’ employees under the Labor Code and the corresponding IWC

25   Wage Order No. 1. See Dynamex Operations W., Inc. v Super. Ct. of Los Angeles (2018) 4 Cal 5th

26   903. Additionally, Defendants exercise comprehensive control over the manner and means by which
27   Plaintiffs perform their work, such that they are also employees under S.G. Borello & Sons, Inc. v.

28   Dep’t of Indus. Relations (1989) 48 Cal. 3d 341, 357.

                                                      -2-
                                            COMPLAINT FOR DAMAGES                        Ex. A, pg. 5
 Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 6 of 57 Page ID #:31



 1                 6.      By misclassifying Plaintiffs as independent contractors, Defendants have

 2   sought to avoid various duties and obligations owed to employees under California’s Labor Code

 3   and Industrial Welfare Commission (“IWC”) wage orders, including: the duty to indemnify

 4   employees for all expenses and losses necessarily incurred in connection with their employment

 5   (Cal. Labor Code §2802; IWC wage order No. 1, §§ 8-9); the duty to refrain from unlawful

 6   deductions from wages (Cal. Labor Code §§ 221, 223, 400-410); the duty to provide off-duty meal

 7   periods (Cal. Labor Code §§ 512, 226.7; IWC wage order No. 1, § 11); the duty to authorize and

 8   permit paid rest periods (Cal. Labor Code §§ 226.7, 1194; IWC wage order No. 1, § 12); the duty to

 9   furnish accurate wage statements (Cal. Labor Code §§ 226, 226.3); the duty to pay overtime
10   premium pay under California state law (Cal. Labor Code §, IWC wage order No. 1), and other

11   legal obligations.

12                 7.      Plaintiffs challenge Defendants’ policy of willfully and unlawfully

13   misclassifying their Drivers as “independent contractors” and thereby refusing to indemnify them

14   for employment-related expenses and losses, taking wrongful deductions from their wages, coercing

15   them to purchase necessary services and items, failing to provide off-duty meal periods, failing to

16   authorize and permit paid rest periods, failing to document actual hours worked on pay statements

17   as required by California law, and failing to pay state and federal overtime premium pay. This

18   misclassification policy has been in effect since at least February of 2013.

19                 8.      Plaintiffs bring claims for reimbursement of business expenses and losses,
20   reimbursement of deductions wrongfully taken from wages, meal period pay, rest period pay,

21   inaccurate wage statements, unpaid minimum wage (and liquidated damages), unpaid overtime

22   premium pay (and liquidated damages) statutory and civil penalties, interest, and attorneys’ fees and

23   costs, under Cal. Labor Code §§ 203, 218.5, 221, 223, 226, 226.3, 226.7, 400-410, 1194, 1194.2,

24   and 2802, Cal. Code of Civil Procedure § 1021.5. Plaintiffs also seek relief, pursuant to Cal.

25   Business and Professions Code §§ 17200-17208 (also referred to herein as the “UCL”), including

26   restitution and disgorgement of all benefits Defendants have obtained from the unlawful practices
27   referenced above and detailed below.

28

                                                     -3-
                                           COMPLAINT FOR DAMAGES                      Ex. A, pg. 6
 Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 7 of 57 Page ID #:32



 1                                             III.   PARTIES

 2   A.      Plaintiffs

 3                 9.     Plaintiff Jimmy Barboza resides in Fresno, California. He began as a bakery

 4   distributor driver for Flowers in approximately April 2013 through an employment placement with

 5   ABM and was treated as a W-2 employee for tax purposes. In approximately June of 2013, Plaintiff

 6   Barboza entered into a Distributor Agreement with Flowers Baking Co. of California LLC. In

 7   February of 2014, this agreement was assigned to and assumed by Flowers Baking Co. of Modesto

 8   LLC. Plaintiff Barboza has continued to serve as a Flowers Delivery Driver under this agreement.

 9   Throughout his tenure as a Flowers Delivery Driver, Plaintiff Barboza worked out of Flowers’
10   facilities located in Fresno, California (Fresno County). Plaintiff Barboza has driven a pickup truck

11   and a box truck to carry out his duties for Defendants. In order to meet Flowers’ and the customers’

12   demands for product delivery and merchandising, from approximately June 2013 to January 2018,

13   Plaintiff Barboza routinely worked from approximately 3:00 or 4:00 a.m. to 5:00 p.m. on Monday,

14   Tuesday, Thursday, Friday, and Saturday; and from approximately 6:00 a.m. to 7:00 a.m. on

15   Wednesday and Sunday. From approximately January 2018 to January 2019, Plaintiff Barboza

16   routinely worked from approximately 4:00 a.m. to 2:00 p.m. on Monday, Tuesday, Thursday,

17   Friday, and Saturday; and from approximately 6:00 a.m. to 7:00 a.m. on Wednesday and Sunday.

18                 10.    Plaintiff Manuel Marquez resides in La Habra, California. He began as a

19   bakery distributor driver for Flowers in approximately January 2013 through an employment
20   placement with ABM and was treated as a W-2 employee for tax purposes. In May 2013, Plaintiff

21   Marquez entered into a Distributor Agreement with Flowers Baking Co. of California LLC. In

22   February of 2014, this agreement was assigned to and assumed by Flowers Baking Co. of

23   Henderson LLC. Plaintiff Marquez continued to serve as a Flowers Delivery Driver under this

24   agreement until December 2016. Throughout his tenure as a Flowers Delivery Driver, Plaintiff

25   Marquez has worked out of Flowers’ facilities located in North Orange and Fountain Valley,

26   California (Orange County). Plaintiff Marquez has driven a truck and standard passenger vehicles
27   to carry out his duties for Defendants. In order to meet Flowers’ and the customers’ demands for

28   product delivery and merchandising, Plaintiff Marquez routinely worked approximately 3:00 a.m. to

                                                    -4-
                                          COMPLAINT FOR DAMAGES                       Ex. A, pg. 7
 Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 8 of 57 Page ID #:33



 1   6:00 p.m. on Tuesday, Thursday, and Saturday, approximately 5:00 a.m. to 5:00 p.m. or 6:00 p.m.

 2   Monday and Friday, and approximately 7:00 a.m. to 2:00 p.m. or 3:00 p.m. on Sunday and

 3   Wednesday.

 4                 11.     Plaintiff Francis Reaport resides in Garden Grove, California. In

 5   approximately January 2016, Plaintiff Reaport entered into a Distributor Agreement with Flowers

 6   Baking Co. of California LLC. In February of 2014, this agreement was assigned to and assumed by

 7   Flowers Baking Co. of Henderson LLC. Plaintiff Reaport served as a Flowers Delivery Driver under

 8   this agreement until October 2018. Throughout his tenure as a Flowers Delivery Driver, Plaintiff

 9   Reaport has worked out of Flowers’ facilities located in Fountain Valley, California (Orange
10   County) and Santa Fe Springs, California (Los Angeles County). Plaintiff Reaport has driven a

11   truck and a standard passenger vehicle to carry out his duties for Defendants. In order to meet

12   Flowers’ and the customers’ demands for product delivery and merchandising, Plaintiff Reaport

13   routinely worked from approximately 7:00 a.m. to 1:30 p.m. or 2:00 p.m. on Monday, Tuesday,

14   Thursday, Friday and Saturday, and approximately from 5:00 a.m. or 5:30 a.m. until 12:00 p.m. or

15   1:00 p.m. on Sunday and Wednesday.

16                 12.     Plaintiff Matthew Blehm resides in Corona, California. Plaintiff Blehm began

17   as a bakery distributor driver for Flowers in early 2013 through an employment placement with

18   ABM and was treated as a W-2 employee for tax purposes. In approximately May 2013, Plaintiff

19   Blehm entered into a Distributor Agreement with Flowers Baking Co. of California LLC. In
20   February of 2014, this agreement was assigned to and assumed by Flowers Baking Co. of

21   Henderson LLC. Plaintiff Blehm has continued to serve as a Flowers Delivery Driver under this

22   agreement. Throughout his tenure as a Flowers Delivery Driver, Plaintiff Blehm has worked out of

23   Flowers’ facilities located in Anaheim, California and Fountain Valley, California (Orange County)

24   and Santa Fe Springs, California (Los Angeles County). Plaintiff Blehm has driven a truck with a

25   trailer, and additionally driven the truck without the trailer, to carry out his duties for Defendants. In

26   order to meet Flowers’ and the customers’ demands for product delivery and merchandising,
27   Plaintiff Blehm routinely works from approximately 4:00 a.m. to 3:00 p.m. on Monday, 5:00 a.m. to

28   3:00 p.m. on Tuesday, 8:00 a.m. to 10:00 a.m. on Wednesday, 4:00 a.m. to 2:00 p.m. on Thursday,

                                                      -5-
                                            COMPLAINT FOR DAMAGES                        Ex. A, pg. 8
 Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 9 of 57 Page ID #:34



 1   3:00 a.m. to 1:00 p.m. on Friday, 4:00 a.m. to 4:00 p.m. on Saturday, and 8:00 a.m. to 10:00 a.m. on

 2   Sunday.

 3                 13.     Plaintiff Larry Lundvall resides in Fountain Valley, California. In March

 4   2013, Plaintiff Lundvall entered into a Distributor Agreement with Flowers Baking Co. of

 5   California LLC. In February of 2014, this agreement was assigned to and assumed by Flowers

 6   Baking Co. of Henderson LLC. Mr. Lundvall continues to serve as a Flowers Delivery Driver under

 7   this agreement. Throughout his tenure as a Flowers Delivery Driver, Plaintiff Lundvall has worked

 8   out of Flowers’ facilities located in Orange and Fountain Valley, California (Orange County) and

 9   Carson, California (Los Angeles County). Plaintiff Lundvall has driven a truck and standard
10   passenger vehicles to carry out his duties for Defendants. In order to meet Flowers’ and the

11   customers’ demands for product delivery and merchandising, Plaintiff Lundvall routinely worked

12   from approximately 2:00 a.m. to 2:30 p.m. on Monday, Tuesday, Thursday, Friday, and Saturday,

13   and approximately 5:00 a.m. to 12:00 p.m. per day on Sunday and Wednesday. On or around March

14   2018, Mr. Lundvall had to reduce his schedule due to an injury but continued to work 4.5 hours a

15   day on Monday, Tuesday, Thursday, Friday, and Saturday.

16                 14.     Plaintiff Edward Smith resides in Carson, California. He began as a bakery

17   distributor driver for Flowers in March 2013. At that time, Plaintiff Smith entered into a Distributor

18   Agreement with Flowers Baking Co. of California LLC. In February of 2014, this agreement was

19   assigned to and assumed by Flowers Baking Co. of Henderson LLC. Plaintiff Smith has continued
20   to serve as a Flowers Delivery Driver under this agreement. Throughout his tenure as a Flowers

21   Delivery Driver, Plaintiff Smith has worked out of Flowers’ facilities located in Carson, California

22   (Los Angeles County). Plaintiff Smith has driven a truck and standard passenger vehicles to carry

23   out his duties for Defendants. In order to meet Flowers’ and the customers’ demands for product

24   delivery and merchandising, Plaintiff Smith routinely works from approximately 2:00 a.m. or 2:30

25   a.m. to 12:00 p.m. or 12:30 p.m. on Monday, Wednesday, Thursday, Friday, Saturday, and Sunday;

26   and from approximately 2:00 a.m. to 1:00 p.m. on Tuesday.
27                 15.     Plaintiff Gary Hayes resides in Moreno Valley, California. Plaintiff Hayes

28   began as a bakery distributor driver for Flowers in approximately January 2013 through an

                                                    -6-
                                          COMPLAINT FOR DAMAGES                        Ex. A, pg. 9
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 10 of 57 Page ID #:35



 1   employment placement with ABM and was treated as a W-2 employee for tax purposes. In

 2   approximately May 2013, Plaintiff Blehm entered into a Distributor Agreement with Flowers

 3   Baking Co. of California LLC. In February of 2014, this agreement was assigned to and assumed by

 4   Flowers Baking Co. of Henderson LLC. Plaintiff Hayes has continued to serve as a Flowers

 5   Delivery Driver under this agreement. Throughout his tenure as a Flowers Delivery Driver, Plaintiff

 6   Hayes has worked out of Flowers’ facilities located in Anaheim, California and Fountain Valley,

 7   California (Orange County), and Chino, California (San Bernardino County). Plaintiff Hayes has

 8   driven a truck and personal passenger vehicles to carry out his duties for Defendants. In order to

 9   meet Flowers’ and the customers’ demands for product delivery and merchandising, Plaintiff Hayes
10   routinely works from approximately 4:00 a.m. to 2:00 p.m. on Monday, Tuesday, Thursday, Friday,

11   and Sunday; and from approximately 8:00 a.m. or 9:00 a.m. to 11:00 a.m. or 12:00 p.m. on

12   Wednesday and Saturday.

13                 16.    Plaintiff Michael Martinson resides in Long Beach, California. He began as a

14   bakery distributor driver for Flowers in April 2013 by entering into a Distributor Agreement with

15   Flowers Baking Co. of California LLC. In February of 2014, this agreement was assigned to and

16   assumed by Flowers Baking Co. of Henderson LLC. Plaintiff Martinson has continued to serve as a

17   Flowers Delivery Driver under this agreement. Throughout his tenure as a Flowers Delivery Driver,

18   Plaintiff Martinson has worked out of Flowers’ facilities located in Inglewood, California and

19   Carson, California (Los Angeles County). Plaintiff Martinson has driven a truck and standard
20   passenger vehicles to carry out his duties for Defendants. In order to meet Flowers’ and the

21   customers’ demands for product delivery and merchandising, Plaintiff Martinson routinely worked

22   and continues to work from approximately 1:30 a.m. or 2:00 a.m. to 2:00 p.m. or 3:00 p.m. on

23   Monday, Tuesday, Thursday, Friday, and Saturday, and from 5:00 a.m. to 8:00 a.m. or 9:00 a.m. on

24   Sunday and Wednesday.

25                 17.     Plaintiff Gabriel Fierro resides in Fontana, California, and resided in

26   Alhambra, California while working as a Flowers Delivery Driver. Plaintiff Fierro began as a
27   bakery distributor driver for Flowers in early 2013 through an employment placement with ABM

28   and was treated as a W-2 employee for tax purposes. In approximately May 2013, Plaintiff Fierro

                                                    -7-
                                          COMPLAINT FOR DAMAGES                      Ex. A, pg. 10
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 11 of 57 Page ID #:36



 1   entered into a Distributor Agreement with Flowers Baking Co. of California LLC. In February of

 2   2014, this agreement was assigned to and assumed by Flowers Baking Co. of Henderson LLC.

 3   Plaintiff Fierro served as a Flowers Delivery Driver until September of 2016. Throughout his tenure

 4   as a Flowers Delivery Driver, Plaintiff Fierro has worked out of Flowers’ facilities located in Chino,

 5   California (San Bernardino County). Plaintiff Fierro has driven a truck and standard passenger

 6   vehicles to carry out his duties for Defendants. In order to meet Flowers’ and the customers’

 7   demands for product delivery and merchandising, Plaintiff Fierro routinely works from

 8   approximately 4:00 a.m. to 4:00 p.m. on Monday, Tuesday, Thursday, Friday, and Saturday; and

 9   from approximately 7:00 a.m. to 3:00 p.m. on Wednesday and Sunday.
10

11   B.      Defendants

12                 18.    Defendants are in the bakery business, baking and distributing brand breads

13   and other baked goods, including brands such as Wonder, Home Pride, TastyKake, Country

14   Kitchen, and Mi Casa. Flowers Foods is a publicly owned corporation, traded on the NYSE.

15                 19.    Flowers entered in the California market in or about the first quarter of 2013

16   when it acquired an existing bakery company that had customers throughout California. Those

17   customers were mostly large corporate companies, including major grocery store chains, “big box”

18   stores, and chains of restaurant. Flowers continued to service those accounts and develop new

19   accounts throughout the covered period.
20                 20.    In California, Flowers Foods has operated in conjunction with Flowers-

21   Henderson and Flowers-Modesto. When Flowers first took over the business in California, it relied

22   on bakery delivery drivers hired and paid through a staffing agency, ABM Industries, Inc. The

23   drivers provided by ABM were treated as W-2 employees for tax purposes. Over the first half of

24   2013, Flowers began entering into “Distributor Agreements” with many of the ABM-supplied

25   drivers, such as Plaintiff Jimmy Barboza and Manuel Marquez, and other individuals. By the

26   second half of 2013, most of Flowers’ Delivery Drivers operated under a Distributor Agreement.
27   The Distributor Agreements authorize the contracting Delivery Driver to service a designated

28   territory. Delivery Drivers are required to pay thousands of dollars in order to work their route. The

                                                    -8-
                                          COMPLAINT FOR DAMAGES                      Ex. A, pg. 11
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 12 of 57 Page ID #:37



 1   territory typically comprises of a route populated by corporate customers of Flowers. The

 2   Distributor Agreements uniformly classify the Delivery Drivers as “independent contractors.”

 3                 21.     Defendants have employed hundreds of Delivery Drivers out of warehouse

 4   facilities located in several Southern California locations, including facilities located in the County

 5   of Los Angeles.

 6                 22.     Defendant Flowers Foods, Inc. is incorporated under the laws of Georgia and

 7   has its principal executive offices in Thomasville, Georgia. Defendant Flowers Foods is and at all

 8   relevant times was an employer covered by the Cal. Labor Code and IWC wage order No. 1.

 9                 23.     Defendant Flowers Baking Co. of Modesto, LLC, is organized under the laws
10   of California, and, upon information and belief, is a wholly-owned subsidiary of Flowers Foods.

11   Defendant Flowers-Modesto is, and at all relevant times since approximately 2013, was, an

12   employer covered by the Cal. Labor Code and IWC wage order No.1.

13                 24.     Defendant Flowers Baking Co. of Henderson, LLC, is organized under the

14   laws of Nevada, and, upon information and belief, is a wholly-owned subsidiary of Flowers Foods.

15   Defendant Flowers-Henderson is, and at all relevant times since approximately 2013, was, an

16   employer covered by the Cal. Labor Code and IWC wage order No.1.

17                 25.     Plaintiffs are informed and believe, and on such information and belief allege,

18   that each defendant acted in all respects pertinent to this action as the agent of the other defendants,

19   carried out a joint scheme, business plan or policy in all respects pertinent hereto, and that the acts
20   of each defendant are legally attributable to the other defendants.

21                              IV.     STATEMENT OF ALLEGED FACTS

22   A.     Plaintiffs’ work is not outside Flowers’ usual course of business and Plaintiffs are not
            engaged in an independent trade, occupation, or business.
23
                   26.     Defendants produce bakery goods and distribute them to retail outlets,
24
     restaurants, and institutional customers throughout the United States.
25
                   27.     Despite being labeled “independent contractors,” Plaintiffs have been integral
26
     to the operation of Defendants’ core business. The day-to-day work of ordering, delivering,
27
     stocking, and merchandising Defendants’ products is carried out by Plaintiffs, who Defendants
28

                                                     -9-
                                           COMPLAINT FOR DAMAGES                       Ex. A, pg. 12
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 13 of 57 Page ID #:38



 1   classify as independent contractors, and “Prospective Distributors,” who Defendants acknowledge

 2   to be employees. Plaintiffs’ job requires no special license, certificate, skill, or prior experience.

 3                 28.     In order to work for Defendants’ Plaintiffs were required to enter into a

 4   Distributor Agreement (“DA”). Under the DA, Plaintiffs were required to incorporate and maintain

 5   a majority ownership interest in the corporation and personally guarantee compliance with all

 6   contractual terms.

 7                 29.     Defendants restricted Plaintiffs’ income from other sources, as the DA

 8   prohibited Plaintiffs from carrying products on their route that are “competitive” or “interfere” with

 9   the distribution of Defendants’ products.
10                 30.     Plaintiffs’ income largely depended on Defendants’ chain accounts, which

11   generate the vast majority of Defendants’ direct-store-delivery revenue in California. Defendants

12   develop and maintain the business relationships with chain accounts, fast food outlets, and

13   restaurants. This includes setting product pricing, creating “plan-o-grams” or schematics identifying

14   shelf space, processing the financial transactions, and negotiating shelf space and product selection.

15                 31.     Plaintiffs regularly worked over eight hours in a day and 40 hours in a week in

16   order to meet Defendants’ expectations of delivering fresh product five days a week in compliance

17   with Defendants’ stocking and rotation schedules.

18    B.     Flowers controls Plaintiffs’ work, both under their contracts and in fact, and Flowers
             retains all necessary control over the work that Plaintiffs perform.
19
                   32.     Both under the DA, and in fact, Defendants control Plaintiffs’ work, and
20
     Defendants’ retained all necessary control over the manner and means by which Plaintiffs
21
     performed their work.
22
                   33.     Plaintiffs pick up trays of Flowers baked goods from Defendants’ warehouses.
23
     Plaintiffs work designated routes delivering to and stocking shelves of customers assigned by
24
     Defendants. Defendants provide Plaintiffs with directions and schematics for how to stock its
25
     customers’ shelves. Plaintiffs interact with Defendants’ personnel at the warehouse on a daily basis.
26
                   34.     Defendants require the Plaintiffs to purchase the baked goods from Defendants
27
     to resell to Defendants’ customers. Defendants contract directly with the customers. Defendants
28

                                                     - 10 -
                                            COMPLAINT FOR DAMAGES                       Ex. A, pg. 13
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 14 of 57 Page ID #:39



 1   unilaterally determine the amount of baked goods it agrees to deliver to and the prices charged to

 2   their customers. Plaintiffs have no control over the rates charged to Defendants’ customers.

 3                 35.     Defendants require Plaintiffs to “rotate” the baked goods stocked in stores per

 4   Defendants’ policy and schedule. Defendants’ personnel regularly check that Plaintiffs have

 5   complied with Defendants’ requirements; failure to comply can result in discipline.

 6                 36.     Defendants specify when baked goods must be removed from their customers’

 7   shelves. Defendants will “buy back” a small percentage of the removed baked goods from the

 8   Plaintiffs. Defendants impose strict limits on what Plaintiffs may do with the remaining baked

 9   goods that Defendants do not buy back.
10                 37.     Plaintiffs’ remuneration depends on their ability to drive their vehicles and

11   deliver and stock Defendants’ baked goods.

12                 38.     Plaintiffs are required to perform their job in compliance with “Good Industry

13   Practice,” a term which Flowers has comprehensively defined in the DA and other materials. Good

14   Industry Practice includes, among other requirements, how to: verify, adjust, and document a load at

15   the warehouse, load Plaintiffs’ vehicles, pack and stack bread trays, follow customer schematics for

16   product placement on shelves, set up promotional displays, rotate stock and stales, and return stales

17   to the warehouse.

18                 39.     When Plaintiffs do not follow Defendants’ rules or instructions, they are

19   subject to various types of discipline, including financial penalties and “breach letters.”
20                 40.     Despite Defendants’ pervasive control over all aspects of its distribution and

21   stocking operations, including over Plaintiffs, Defendants have uniformly classified and treated all

22   Drivers as “independent contractors.”

23                 41.     Although the nature of the work performed by Plaintiffs makes detailed

24   control by management unnecessary, Defendants retain the right to control and in fact exercise

25   extensive control over the work that Plaintiffs perform.

26                 42.     Defendants’ right of control over Plaintiffs is retained and/or exercised by
27   Defendants as demonstrated by Defendants’ written rules and policies and unwritten practices.

28

                                                    - 11 -
                                           COMPLAINT FOR DAMAGES                       Ex. A, pg. 14
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 15 of 57 Page ID #:40



 1                  43.     Defendants’ classification and treatment of Plaintiffs throughout the period

 2   covered by this lawsuit as “independent contractors” rather than as “employees” is and has been

 3   unlawful.

 4    C.     Plaintiffs have suffered damages as a result of Defendants’ misclassification

 5                  44.     As a result of Defendants misclassifying Plaintiffs as “independent

 6   contractors,” Defendants have unlawfully failed to indemnify Plaintiffs for employment-related

 7   expenses, including the costs of providing their leased or owned vehicles; all operation costs

 8   associated with the vehicle, including fuel, maintenance, repair, cleaning, and licensing; liability and

 9   other insurance covering work place injuries; cellular telephones; and miscellaneous tools, such as
10   dollies and pallet jacks. Defendants have also failed to indemnify Plaintiffs for employment-related

11   losses, such as cargo loss or damage, and bodily and property damage claims. Defendants have

12   taken deductions from their compensation to cover many of these employment-related expenses.

13   Defendants have also charged Plaintiffs for “distribution rights” in order to work their route. Under

14   the Distribution Agreement, Defendants reserved the right to and have taken deductions from the

15   compensation of Plaintiffs to cover many of these employment-related expenses.

16                  45.     Defendants have regularly failed to provide a timely 30 minute off-duty meal

17   period to Plaintiffs when they worked more than five hours in a day.

18                  46.     Defendants have regularly failed to provide a second timely 30-minute meal

19   period to Plaintiffs who worked more than 10 hours in a day.
20                  47.     Defendants have also failed to authorize and permit 10-minute rest periods for

21   every four hours or major fraction thereof to Plaintiffs who have worked more than 3 ½ hours in a

22   day and have failed to separately compensate Plaintiffs for rest periods.

23                  48.     Defendants failed to compensate Delivery Drivers, including Plaintiffs, for all

24   overtime hours worked, including all hours worked in excess of eight hours in one workday or 40

25   hours in any one workweek at the rate of no less than one and one-half times Plaintiffs’ regular rate

26   of pay, and all hours worked in excess of 12 hours in one workday at a rate of no less than two times
27   their regular rate of pay.

28

                                                    - 12 -
                                           COMPLAINT FOR DAMAGES                      Ex. A, pg. 15
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 16 of 57 Page ID #:41



 1                  49.     Plaintiffs are informed and, on that basis, allege that Defendants have not

 2   properly maintained payroll records showing the actual hours worked and meal periods taken and

 3   missed each day by Plaintiffs.

 4                  50.     Defendants have failed to itemize the total hours worked on wage statements

 5   furnished to Plaintiffs.

 6                                             V.      DAMAGES

 7                  51.     As a direct, foreseeable, and proximate result of Defendants’ conduct,

 8   Defendants owe Plaintiffs unreimbursed business expenses plus interest, repayment of unlawfully

 9   deducted wages plus interest, missed meal period compensation plus interest, missed paid rest
10   period compensation plus interest, overtime premium pay and liquidated damages, statutory

11   penalties, and attorneys’ fees and costs, the precise amount of which will be proven at trial.

12                                       VI.     CAUSES OF ACTION

13                                     FIRST CAUSE OF ACTION
                                REIMBURSEMENT OF BUSINESS EXPENSES
14                                    (CAL. LABOR CODE § 2802)

15                  52.     The allegations in all of the preceding paragraphs are realleged and

16   incorporated herein by reference.

17                  53.     While acting on the direct instruction of Defendants and discharging their

18   duties for them, Plaintiffs have incurred work-related expenses. Such expenses include but are not

19   limited to the costs of purchase or lease of vehicles; fuel, maintenance, and other vehicle operating
20   costs; various forms of insurance; communications equipment and handheld device; cellular

21   telephones; warehouse rent; and uniforms and laundry services. Plaintiffs were also required to pay

22   thousands of dollars for “distribution rights” in order to work their route. Defendants have also held

23   Plaintiffs accountable for losses such as out-of-date bake goods and shrink. Plaintiffs necessarily

24   incurred these substantial expenses and losses as a direct result of performing their job duties for

25   Defendants.

26                  54.     Defendants have failed to indemnify or in any manner reimburse Plaintiffs for
27   these expenditures and losses. By misclassifying Plaintiffs as “independent contractors,” and further

28   by requiring those employees to pay expenses and cover losses that they incurred in direct

                                                    - 13 -
                                           COMPLAINT FOR DAMAGES                      Ex. A, pg. 16
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 17 of 57 Page ID #:42



 1   consequence of the discharge of their duties for Defendants and/or in obedience to Defendants’

 2   direction, Defendants have violated and continue to violate Cal. Labor Code § 2802.

 3                 55.     As a direct and proximate result of Defendants’ conduct, Plaintiffs have

 4   suffered substantial losses according to proof, as well as pre-judgment interest, costs, and attorney

 5   fees for the prosecution of this action.

 6                 56.     Plaintiffs request relief as described below.

 7                             SECOND CAUSE OF ACTION
                          UNLAWFUL DEDUCTIONS FROM WAGES
 8              (CAL. LABOR CODE §§ 221, 223, 400-410, IWC. WAGE ORDER NO. 1)

 9                 57.     The allegations in all of the preceding paragraphs are realleged and
10   incorporated herein by reference.

11                 58.     Labor Code § 221 provides: “It shall be unlawful for any employer to collect

12   or receive from an employee any part of wages theretofore paid by said employer to said

13   employee.”

14                 59.     Labor Code § 223 provides: “Where any statute or contract requires an

15   employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage

16   while purporting to pay the wage designated by statute or by contract.”

17                 60.     Labor Code §§ 400-410 (“Employee Bond Law”) provide the limited

18   circumstances under which an employer can exact a cash bond from its employees. These

19   provisions are designed to protect employees against the very real danger of an employer taking or
20   misappropriating employee funds held by the employer in trust.

21                 61.     IWC wage order No. 1, § 8 provides that the only circumstance under which

22   an employer can make a deduction from an employee’s wage due to cash shortage, breakage, or loss

23   of equipment is if the employer can show that the shortage, breakage, or loss was the result of the

24   employee’s gross negligence or dishonest or willful act.

25                 62.     These and related statutes, along with California’s fundamental public policy

26   protecting wages and wage scales, prohibit employers from subjecting employees to unanticipated
27   or unpredicted reductions in their wages; making employees the insurers of their employer’s

28   business losses; otherwise passing the ordinary business losses of the employer onto the employee;

                                                     - 14 -
                                            COMPLAINT FOR DAMAGES                     Ex. A, pg. 17
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 18 of 57 Page ID #:43



 1   taking deductions from wages for business losses unless the employer can establish that the loss was

 2   caused by a dishonest or willful act, or gross negligence of the employee; or taking other

 3   unpredictable deductions that may impose a special hardship on employees.

 4                 63.     Defendants have violated Cal. Labor Code §§ 221, 223, and 400-410, and

 5   IWC wage order No. 1, § 8 by unlawfully taking deductions from Plaintiffs’ compensation to cover

 6   certain ordinary business expenses of Defendants, including but not limited to out-of-date baked

 7   goods pulled from customers’ stock, and shrink. Defendants also deducted from Plaintiffs’ wages

 8   the cost of “distribution rights,” which Defendants charged Plaintiffs in order to work their routes.

 9                 64.     Because Defendants took unlawful deductions from Plaintiffs’ compensation,
10   they are liable to Plaintiffs for the compensation that should have been paid but for the unlawful

11   deductions, pursuant to Cal. Labor Code §§ 221, 223, and 400-410, and IWC wage order No. 1, § 8.

12                 65.     By unlawfully deducting wages and failing to pay Plaintiffs, Defendants are

13   also liable for penalties, reasonable attorneys’ fees, and costs under Labor Code §§ 218.5 and 1194.

14                 66.     Plaintiffs request relief as described below.

15                               THIRD CAUSE OF ACTION
                       FAILURE TO PROVIDE OFF-DUTY MEAL PERIODS
16                  (CAL. LABOR CODE §§ 226.7, 512, IWC WAGE ORDER NO. 1)

17                 67.     The allegations in all of the preceding paragraphs are realleged and

18   incorporated herein by reference.

19                 68.     Plaintiffs have regularly worked in excess of five (5) hours a day without
20   being afforded at least a half-hour meal period in which they were relieved of all duties, as required

21   by Cal. Labor Code §§ 226.7 and 512, and IWC wage order No. 1, § 11(A).

22                 69.     Because Defendants failed to afford proper and timely meal periods, they are

23   liable to Plaintiffs for one hour of additional pay at the regular rate of compensation for each

24   workday that the proper meal periods were not provided, pursuant to Cal. Labor Code § 226.7(b)

25   and IWC wage order No. 1, § 11(B).

26                 70.     By violating Cal Labor Code §§ 226.7 and 512, and IWC wage order No. 1, §
27   11, Defendants are also liable for penalties, reasonable attorneys’ fees, and costs under Cal. Labor

28   Code §§ 218.5 and 1194.

                                                    - 15 -
                                           COMPLAINT FOR DAMAGES                      Ex. A, pg. 18
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 19 of 57 Page ID #:44



 1                   71.   Plaintiffs request relief as described below.

 2                                 FOURTH CAUSE OF ACTION
                          FAILURE TO PAY EMPLOYEES FOR REST BREAKS
 3               (CAL. LABOR CODE §§226.7, 1194 AND 1194.2, IWC WAGE ORDER NO. 1)
 4
                     72.   The allegations in all of the preceding paragraphs are realleged and
 5
     incorporated herein by reference.
 6
                     73.   IWC Wage Order No. 1, §12(A), provides in pertinent part as follows: “Every
 7
     employer shall authorize and permit all employees to take rest periods . . . The authorized rest
 8
     period time shall be based on the total hours worked daily at the rate of ten (10) minutes net rest
 9
     time per four (4) hours or major fraction thereof . . .   Authorized rest period time shall be counted
10
     as hours worked for which there shall be no deduction from wages.”
11
                     74.   Plaintiffs were compensated for delivering baked goods based on Defendants’
12
     determination of a commission, and Plaintiffs were not separately compensated for taking duty-free
13
     rest periods.
14
                     75.   Plaintiffs were unable to deliver baked goods and/or earn a commission while
15
     taking duty-free rest periods, and therefore were precluded from earning compensation during any
16
     time during which they managed to take a duty-free rest period.
17
                     76.   Defendants failed to authorize and permit Plaintiffs to take a ten-minute paid
18
     rest period for each four hours of work or major fraction thereof.
19
                     77.   Thus, Plaintiffs regularly worked in excess of three and a half hours a day
20
     without being provided at least one paid 10-minute rest period in which they were relieved of all
21
     duties, as required by Labor Code § 226.7, and IWC wage order No. 1, §12(A).
22
                     78.   Thus, Plaintiffs regularly worked in excess of six hours a day without being
23
     provided at least two paid 10-minute rest periods in which they were relieved of all duties, as
24
     required by Labor Code § 226.7 and IWC wage order No. 1, §12(A).
25
                     79.   Because Defendants failed to authorize and permit Plaintiffs compliant rest
26
     periods, they are liable to Plaintiffs for one hour of additional pay at the regular rate of
27
     compensation for each workday that the compliant rest periods were not provided, attorneys’ fees,
28

                                                     - 16 -
                                            COMPLAINT FOR DAMAGES                       Ex. A, pg. 19
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 20 of 57 Page ID #:45



 1   penalties, and interest, pursuant to Labor Code §§ 226.7(b), 218.5, and 1194, and IWC wage order

 2   No. 1, §12(B).

 3                  80.    Plaintiffs request relief as described below.

 4                                FIFTH CAUSE OF ACTION
                      FAILURE TO FURNISH ACCURATE WAGE STATEMENTS
 5                  (CAL. LABOR CODE §§ 226 & 226.3; IWC WAGE ORDER NO. 1)

 6                  81.    The allegations in all of the preceding paragraphs are realleged and

 7   incorporated herein by reference.

 8                  82.    Cal. Labor Code § 226(a) and IWC wage order No. 1, § 7(B) require

 9   employers semi-monthly or at the time of each payment of wages to furnish each employee with a
10   statement itemizing, among other things, the total hours worked by the employee. Cal. Labor Code

11   § 226(b) provides that if an employer knowingly and intentionally fails to provide a statement

12   itemizing, among other things, the total hours worked by the employee, then the employee is

13   entitled to recover the greater of all actual damages or fifty dollars ($50) for the initial violation and

14   one hundred dollars ($100) for each subsequent violation, up to four thousand dollars ($4,000).

15                  83.    Defendants knowingly and intentionally failed to furnish Plaintiffs with

16   timely, itemized statements showing the total hours worked, as required by Cal. Labor Code §

17   226(a) and IWC wage order No. 1, § 7(B). As a result, Defendants are liable to Plaintiffs for the

18   amounts provided by Cal. Labor Code § 226(b) and for penalties, and attorneys’ fees.

19                  84.    Plaintiffs request relief as described below.
20                                SIXTH CAUSE OF ACTION
                   FAILURE TO PAY CALIFORNIA OVERTIME COMPENSATION
21                 (LABOR CODE §§ 510, 1194, ET SEQ., IWC WAGE ORDER NO. 1)
22                  85.    Plaintiffs hereby incorporate by reference all preceding paragraphs as if fully
23   set forth herein.
24                  86.    Plaintiffs regularly worked over eight hours in a day and over 40 hours in a
25   week while serving as Flowers Delivery Drivers, for which Defendants did not pay them overtime
26   premium compensation.
27                  87.    By failing to pay overtime compensation to Plaintiffs, as alleged above,
28   Defendants violated Labor Code § 510 et. seq and IWC wage order No. 1, § 3.

                                                     - 17 -
                                            COMPLAINT FOR DAMAGES                       Ex. A, pg. 20
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 21 of 57 Page ID #:46



 1                 88.     As a result of Defendants unlawful acts, Plaintiffs have been deprived of

 2   overtime compensation in an amount to be determined at trial, and is entitled to recovery of such

 3   amounts, plus interest thereon, and attorneys’ fees and costs, under Labor Code § 1194.

 4                 89.     Plaintiffs request relief as described below.

 5                                SEVENTH CAUSE OF ACTION
                      VIOLATIONS OF THE UNFAIR COMPETITION LAW (UCL)
 6                      (CAL. BUSINESS & PROFESSIONS CODE §§ 17200-09)
 7                 90.     The allegations in all of the preceding paragraphs are realleged and
 8   incorporated herein by reference.
 9                 91.     Cal. Business & Professions Code § 17200 prohibits unfair competition in the
10   form of any unlawful, unfair, or fraudulent business act or practice.
11                 92.     Cal. Business & Professions Code § 17204 allows “any person acting for the
12   interests of itself, its members or the general public” to prosecute a civil action for violation of the
13   UCL.
14                 93.     Beginning at an exact date unknown to Plaintiffs, but at least since
15   approximately January 2013, Defendants have improperly, fraudulently, and unlawfully classified
16   its Delivery Drivers as “independent contractors” and have thereby committed unlawful, unfair,
17   and/or fraudulent business acts and practices as defined by Cal. Business & Professions Code §
18   17200, by engaging in the following:
19                   a.      failing to indemnify Plaintiffs for employment-related business expenses and
20    losses;
21                   b.      improperly and unlawfully making deductions from Plaintiffs’ compensation
22    because of the return out-of-date product, work-related expenses and losses not attributable to
23    Plaintiffs’ dishonest or willful act, or to the gross negligence of the Plaintiffs, as described above;
24                   c.      failing and refusing to provide meal periods to Plaintiffs;
25                   d.      failing to authorize and permit paid rest periods to Plaintiffs;
26                   e.      unlawfully deducting money from wages owed to Plaintiffs;
27                   f.      failing to provide accurate itemized wage statements to Plaintiffs;
28                   g.      failing to pay overtime compensation to Plaintiffs;

                                                     - 18 -
                                            COMPLAINT FOR DAMAGES                       Ex. A, pg. 21
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 22 of 57 Page ID #:47



 1                   h.      by intentionally, recklessly and/or negligently misrepresenting to Plaintiffs

 2           the true nature of their employment status.

 3                 94.     The violations of these laws serve as unlawful, unfair, and/or fraudulent

 4   predicate acts and practices for purposes of Cal. Business and Professions Code § 17200.

 5                 95.     As a direct and proximate result of Defendants’ unlawful, unfair, and/or

 6   fraudulent acts and practices described herein, Defendants have received and continue to hold ill-

 7   gotten gains belonging to Plaintiffs. As a direct and proximate result of Defendants’ unlawful

 8   business practices, Plaintiffs have suffered economic injuries including, but not limited to out-of-

 9   pocket business expenses, unlawful deductions from compensation, compensation for missed meal
10   periods and rest breaks. Defendants have profited from their unlawful, unfair, and/or fraudulent acts

11   and practices in the amount of those business expenses, improper deductions from compensation,

12   meal and rest period compensation, and interest accrued by Plaintiffs.

13                 96.     Plaintiffs are entitled to restitution pursuant to Cal. Business & Professions

14   Code §§ 17203 and 17208 for all unpaid business expenses, unlawful deductions from

15   compensation, meal and rest period compensation, and interest since January 2012.

16                 97.     Plaintiffs are entitled to enforce all applicable penalty provisions of the Cal.

17   Labor Code pursuant to Cal. Business & Professions Code § 17202.

18                 98.     By all of the foregoing alleged conduct, Defendants have committed, and are

19   continuing to commit, ongoing unlawful, unfair and fraudulent business practices within the
20   meaning of Cal. Business & Professions Code §17200 et seq.

21                 99.     As a direct and proximate result of the unfair business practices described

22   above, Plaintiffs have all suffered significant losses and Defendants have been unjustly enriched.

23                 100.    Pursuant to Cal. Business & Prof. Code §17203, Plaintiffs are entitled to: (a)

24   restitution of money acquired by Defendants by means of their unfair business practices, in amounts

25   not yet ascertained but to be ascertained at trial; (b) a declaration that Defendants’ business practices

26   are unfair within the meaning of the statute.
27                 101.    Plaintiffs have assumed the responsibility of enforcement of the laws and

28   lawful claims specified herein. There is a financial burden incurred in pursuing this action which is

                                                    - 19 -
                                           COMPLAINT FOR DAMAGES                       Ex. A, pg. 22
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 23 of 57 Page ID #:48



 1   in the public interest. Therefore, reasonable attorneys’ fees are appropriate pursuant to Cal. Code of

 2   Civil Procedure § 1021.5.

 3                 102.   Plaintiffs request relief as described below.

 4                                  VII.    REQUEST FOR JURY TRIAL

 5                 103.   Plaintiffs request a trial by jury.

 6                                        VIII. PRAYER FOR RELIEF

 7           WHEREFORE, Plaintiffs request relief as follows:

 8           A.      A declaratory judgment that Defendants have knowingly and intentionally violated

 9   the following provisions of law:
10                   1.     Cal. Labor Code § 2802 by failing to indemnify Plaintiffs for all necessarily

11   incurred business expenses and losses;

12                   2.     Cal. Labor Code §§ 221 and 400-410 and IWC wage order No. 1, by making

13   unlawful deductions from the compensation paid to Plaintiffs for ordinary business expenses and

14   losses without a showing that the expenses and/or losses were due to Plaintiffs’ dishonest or willful

15   act, or to their gross negligence;

16                   3.     Cal. Labor Code §§ 226.7 and 512, and IWC wage order No. 1 by failure to

17   provide off-duty meal periods to Plaintiffs;

18                   4.     Cal. Labor Code §§ 226.7 and 1194, and IWC wage order No. 1 by failure to

19   authorize and permit paid rest periods to Plaintiffs;
20                   5.     Cal. Labor Code § 226 and IWC wage order No. 1, § 7(B), by failing to

21   provide Plaintiffs with itemized statements of total hours worked with each payment of wages;

22                   6.     Labor Code §§ 510, 1194, et seq., and IWC wage order No. 1, by failing to

23   pay proper overtime compensation to Plaintiffs;
                     7.     Cal. Business and Professions Code §§ 17200-17208, by failing to reimburse
24
     Plaintiffs for necessarily incurred business expenses, by requiring Plaintiffs to indemnify
25
     Defendants for ordinary business losses, by failing to provide off-duty meal periods and/or pay
26
     meal period compensation to Plaintiffs, by failing to authorize and permit paid rest breaks and/or
27
     missed rest break compensation to Plaintiffs, by failing to provide Plaintiffs with itemized wage
28

                                                     - 20 -
                                            COMPLAINT FOR DAMAGES                    Ex. A, pg. 23
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 24 of 57 Page ID #:49




            C.




            D.




            E.




            F.




                                                                 Ex. A, pg. 24
        Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 25 of 57 Page ID #:50
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Stanley Mosk Courthouse
 111 North Hill Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 19STCV27570

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     John P. Doyle                      58




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       08/07/2019
    on _____________________________                                        Marita P. Barel
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)                                                      Ex. A, pg. 25
                           NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
        Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 26 of 57 Page ID #:51
                         INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)                                                       Ex. A, pg. 26
                            NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 27 of 57 Page ID #:52




                                                                 Ex. A, pg. 27
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 28 of 57 Page ID #:53




                                                                 Ex. A, pg. 28
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 29 of 57 Page ID #:54




                                                                 Ex. A, pg. 29
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 30 of 57 Page ID #:55




                                                                 Ex. A, pg. 30
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 31 of 57 Page ID #:56




                                                                 Ex. A, pg. 31
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 32 of 57 Page ID #:57




                                                                 Ex. A, pg. 32
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 33 of 57 Page ID #:58




                                                                 Ex. A, pg. 33
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 34 of 57 Page ID #:59




                                                                 Ex. A, pg. 34
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 35 of 57 Page ID #:60




                                                                 Ex. A, pg. 35
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 36 of 57 Page ID #:61




                                                                 Ex. A, pg. 36
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 37 of 57 Page ID #:62




                                                                 Ex. A, pg. 37
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 38 of 57 Page ID #:63




                                                                 Ex. A, pg. 38
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 39 of 57 Page ID #:64




                                                                 Ex. A, pg. 39
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 40 of 57 Page ID #:65




                                                                 Ex. A, pg. 40
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 41 of 57 Page ID #:66




                                                                 Ex. A, pg. 41
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 42 of 57 Page ID #:67




                                                                 Ex. A, pg. 42
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 43 of 57 Page ID #:68




                                                                 Ex. A, pg. 43
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 44 of 57 Page ID #:69




                                                                 Ex. A, pg. 44
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 45 of 57 Page ID #:70




                                                                 Ex. A, pg. 45
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 46 of 57 Page ID #:71




                                                                 Ex. A, pg. 46
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 47 of 57 Page ID #:72




                                                                 Ex. A, pg. 47
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 48 of 57 Page ID #:73




                                                                 Ex. A, pg. 48
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 49 of 57 Page ID #:74




                                                                 Ex. A, pg. 49
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 50 of 57 Page ID #:75




                                                                 Ex. A, pg. 50
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 51 of 57 Page ID #:76




                                                                 Ex. A, pg. 51
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 52 of 57 Page ID #:77




                                                                 Ex. A, pg. 52
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 53 of 57 Page ID #:78




                                                                 Ex. A, pg. 53
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 54 of 57 Page ID #:79




                                                                 Ex. A, pg. 54
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 55 of 57 Page ID #:80




                                                                 Ex. A, pg. 55
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 56 of 57 Page ID #:81




                                                                 Ex. A, pg. 56
Case 2:19-cv-08094-GW-E Document 1-1 Filed 09/18/19 Page 57 of 57 Page ID #:82




                                                                 Ex. A, pg. 57
